Filed 10/9/20 P. v. Bentley CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                       B296120

         Plaintiff and Respondent,                                (Los Angeles County
                                                                  Super. Ct. No. BA469699)
         v.

ANTHONY TERELLE BENTLEY,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Eleanor J. Hunter, Judge. Affirmed as
modified.
      Gail Harper, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews and Michael J.
Wise, Deputy Attorneys General, for Plaintiff and Respondent.

                              __________________________
       A jury convicted Anthony Bentley of attempted murder,
unlawful possession of a firearm, and assault with a firearm.
The prosecution’s case was premised largely on testimony from
an eyewitness who identified Bentley as the perpetrator.
On appeal, Bentley contends the witness’s testimony was not
sufficient to support the convictions and the trial court
erroneously instructed the jury to consider the witness’s
certainty when evaluating his identification testimony.
Bentley also urges us to strike a prior prison term sentencing
enhancement in light of Senate Bill No. 136 (2019–2020 Reg.
Sess.) (SB 136). We strike the enhancement and affirm the
judgment in all other respects.
       FACTUAL AND PROCEDURAL BACKGROUND
       On June 2, 2018, William Simpson met up with his friend,
Tyronne Taylor, who was visiting from out of town. Taylor
wanted to see his grandmother, so he and Simpson drove to her
house in Taylor’s mother’s convertible. Taylor double parked the
car outside the house and went inside, while Simpson stayed in
the passenger seat. The top to the convertible was down, and
Taylor left the keys in the ignition.
       Simpson noticed a blue GMC Suburban truck pull up
directly behind the convertible. The truck’s windows were down,
and Simpson heard a man and a woman arguing. Simpson
turned around when he heard the woman say, in a distraught
tone, “oh, you gonna hit me?” Simpson saw the woman outside
the truck and a man trying to grab her through the driver’s side
window.
       Simpson later identified the man as Bentley. Although
Simpson did not know it at the time, the woman was Taylor’s




                               2
stepsister and Bentley’s fiancé, Shanteakka Henry. Simpson had
never met Bentley or Henry before.
       Simpson watched as Henry walked up the driveway
towards Taylor’s grandmother’s house, as if she were fleeing the
situation. Henry had several young children with her. Bentley
initially followed them, but then returned to his truck and
appeared to grab something. Bentley ran back towards the
house. Simpson was concerned for the children’s safety and
started to dial 911 on his phone.
       Bentley walked back down the driveway away from the
house, and a bald man who was standing in the street motioned
in Simpson’s direction. Bentley walked over to the passenger
side of the convertible, about a foot from where Simpson was
sitting. He leaned over the car in an aggressive manner, with his
eyes wide open, scanning the interior. Bentley was holding in his
right hand a black revolver with gold trim. The revolver was
outside Bentley’s clothing, but pressed up against his body at his
waistband. The gun was about a foot from Simpson’s face.
       Bentley said, “Who the fuck are you? I don’t know you.
I ain’t never seen your ass here. Who the fuck you here for?”
Simpson responded, “I don’t know what’s going on. I’m just
here—like, the homie seeing his grandma. . . . I’m not gonna do
none of this.”
       Bentley walked back to his truck and drove it about three
houses in front of the convertible. He double parked the truck,
such that it was partially blocking the street. Bentley got out of
the truck and stood next to the driver’s side door. He was talking
to the bald man, who was still standing in the street.




                                3
       Simpson texted Taylor and said they needed to leave
because “shit is going down out here.” Taylor called Simpson and
told him to just drive away. Taylor’s tone of voice was urgent.
       Simpson slid over into the driver’s seat of the convertible.
He decided it would be safer to drive forward instead of
attempting to turn the car around. Simpson started driving the
car slowly towards Bentley and the bald man. Bentley was on
the right side of the street, and the bald man was on the left side
of the street. Simpson made eye contact with Bentley as he
passed by, and he heard Bentley say “motherfucker” in an
aggressive tone.
       Simpson looked forward and a few seconds later heard
three gunshots in quick succession. He heard one bullet pass by
his ear and another bullet ricochet off the convertible. Simpson
looked in his rearview mirror and saw Bentley holding a gun.
Simpson ducked and accelerated the convertible.
       After the incident, Simpson noticed a scrape on the
convertible’s trunk that he assumed was caused by a bullet.
There was also a bullet hole in the rear panel of the car close to
the right rear tire, which was flat. A tire installer subsequently
found a bullet fragment in the tire. All of the damage to the
convertible was consistent with the bullets having been fired
from the right side of the vehicle.
       Simpson reported the incident to police and identified
Bentley in a six-person photographic lineup. During the
subsequent investigation, a police officer observed Bentley open
the door to a blue GMC truck. Bentley was the pending
registered owner of the vehicle.




                                 4
       Bentley was charged by information with attempted
murder (Pen. Code, §§ 664, 187, subd. (a); count 1),1 possession of
a firearm with a prior violent conviction (§ 299000, subd. (a)(1);
count 2), and assault with a firearm (§ 245, subd. (a)(2); count 4).
It was further alleged that Bentley had previously suffered five
strike convictions (§§ 667, subd. (d), 1170, subd. (b)), two serious
felony convictions (§ 667, subd. (a)(1)), and five prison term
convictions (§ 667, subd. (b)). In addition, firearm enhancements
were alleged as to counts 1 and 4 (§§ 12022.5, subd. (a), 12022.53,
subds. (b), (c)).
       At trial, the prosecution established the facts summarized
above primarily through testimony from Simpson. The
prosecution also called Shanteakka Henry as a witness.
According to Henry, on the day of the shooting, she and Bentley
were having a discussion in his blue GMC vehicle, which was
parked outside her grandmother’s house. She was upset and
Bentley was stressed. Henry went inside her grandmother’s
house for a few minutes. When she returned, Bentley was
standing next to the vehicle. She and Bentley got inside the
vehicle and drove away.
       The defense sought to impeach Simpson by highlighting
inconsistencies in his statements about the incident. For
example, at trial, Simpson initially testified that he did not
“necessarily see anything in [Bentley’s] hand” immediately after
hearing gunshots. Later, Simpson clarified that he saw Bentley
holding the gun for a “split second.” Simpson further testified
that Bentley was on the right side of the street, and the bald man
was on the left side. At the preliminary hearing, however,

1    All further undesignated statutory references are to the
Penal Code.



                                 5
Simpson testified that Bentley and the bald man were both on
the left side of the street. He also could not recall seeing a gun
between the time Bentley said “motherfucker” and the time he
“heard gunshots” and “drove off.”
        The defense further pointed to Simpson’s somewhat
inconsistent descriptions of the shooter. During a 911 call,
Simpson described the shooter as “probably” six feet tall, with
“grayish hair” and a Jheri curl hairstyle. Simpson later told a
police officer Bentley was around six feet two inches tall with
black hair. At trial, Simpson said he was mistaken about the
Jheri curl hairstyle, but he recalled Bentley having longer hair
that came out the back of a hat.
        The jury found Bentley guilty as charged and found true
the firearm allegations. At a subsequent bench trial, the court
found true the prior conviction allegations.
        The trial court imposed an aggregate term of 58 years to
life, calculated as follows. On count 1, the court imposed a 27-
years-to-life term, consisting of the high term of nine years
tripled because of the prior strikes. On count 2, the court
imposed a concurrent six-year term, consisting of the high term of
three years doubled because of the prior strikes. The court
imposed an additional 20-years-to-life term for the firearm
enhancement (§ 12022.5, subd. (c)), two five-year terms for the
serious felony conviction enhancements (§ 667, subd. (a)), and a
one-year term for the prior prison term enhancement (§ 667,
subd. (b)). Pursuant to section 654, the court stayed the sentence
on count 4 and the section 12022.5, subdivision (b) firearm
enhancement.
        Bentley timely appealed.




                                6
                           DISCUSSION
I.     Substantial Evidence Supports the Convictions
       Bentley contends there is insufficient evidence to support
his convictions. In particular, he argues there is not substantial
evidence identifying him as the shooter. We disagree.
       A. Standard of Review
       When an appellant challenges the sufficiency of evidence
supporting a jury’s verdict, the reviewing court examines whether
there was substantial evidence, considered as a whole, to permit
a reasonable trier of fact to find the defendant guilty of the
charged crime beyond a reasonable doubt. (Jackson v. Virginia
(1979) 443 U.S. 307, 318–319; see People v. Smith (2014) 60
Cal.4th 603, 617; People v. Lindberg (2008) 45 Cal.4th 1, 27.) The
court’s standard for determining what is “substantial evidence” is
whether the evidence is “credible and of solid value.” (People v.
Kraft (2000) 23 Cal.4th 978, 1053.) One witness’s testimony can
be sufficient evidence to sustain a conviction. (People v. Young
(2005) 34 Cal.4th 1149, 1181.)
       The reviewing court presumes every fact the jury could
have reasonably deduced from the evidence in support of the
judgment. (People v. Rangel (2016) 62 Cal.4th 1192, 1212–1213;
see People v. Lewis (1990) 50 Cal.3d 262, 277.) “ ‘[T]he relevant
question is whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable
doubt.’ ” (People v. Staten (2000) 24 Cal.4th 434, 460.) Therefore,
the reviewing court will not reverse a judgment for insufficient
evidence unless “ ‘it appears “that upon no hypothesis whatever
is there sufficient substantial evidence to support [the




                                7
conviction].” [Citation.]’ ” (People v. Hughes (2002) 27 Cal.4th
287, 370.)
       This standard of review applies to claims involving both
direct and circumstantial evidence. “ ‘We “must accept logical
inferences that the jury might have drawn from the
circumstantial evidence. [Citation.]” [Citation.] “Although it is
the jury’s duty to acquit a defendant if it finds the circumstantial
evidence susceptible of two reasonable interpretations, one of
which suggests guilt and the other innocence, it is the jury, not
the appellate court that must be convinced of the defendant’s
guilt beyond a reasonable doubt. [Citation.]” [Citation.] Where
the circumstances reasonably justify the trier of fact’s findings, a
reviewing court’s conclusion the circumstances might also
reasonably be reconciled with a contrary finding does not warrant
the judgment’s reversal. [Citation.]’ [Citation.]” (People v.
Manibusan (2013) 58 Cal.4th 40, 87.)
       B. Analysis
       Here, there is substantial evidence showing Bentley fired a
gun at Simpson with the intent to kill him. Simpson testified
that, on the day of the shooting, he saw Bentley in a blue GMC
Suburban truck parked outside his friend’s grandmother’s house.
Bentley and a woman were arguing, and Bentley was acting
aggressively towards her. When Bentley noticed Simpson sitting
in a nearby convertible, he threatened Simpson with a gun.
Simpson drove past Bentley a few minutes later and heard him
say “motherfucker” in an aggressive tone. A few seconds later,
Simpson heard three gun shots and a bullet pass by his ear.
He looked in his mirror and saw Bentley holding a gun.




                                 8
       Although Simpson had never seen Bentley before, he
identified him as the shooter a few days later in a six-person
photographic lineup. Simpson also identified Bentley at trial,
explaining he recognized his distinctive face, skin tags, and
mustache.
       Simpson’s identification and account of the shooting is
corroborated by other evidence presented at trial. Bentley’s
fiancé, for example, confirmed that he was present at the
grandmother’s house, and the parties stipulated that Bentley was
the pending registered owner of a blue GMC truck. In addition,
the damage to the convertible indicated the bullets were fired
from the right side of the vehicle, which is where Simpson
testified Bentley had been standing moments before the shooting.
From this, the jury could have reasonably inferred Bentley was
the shooter, even if Simpson had not seen him with a gun
immediately after hearing gunshots.
       Considering the entire record in the light most favorable to
the verdict, there is sufficient evidence from which the jury could
find Bentley guilty of the charged crimes. Indeed, Simpson’s
testimony alone provides substantial evidence supporting the
convictions.2 (See People v. Young, supra, 34 Cal.4th at p. 1181
[“unless the testimony is physically impossible or inherently
improbable, testimony of a single witness is sufficient to support
a conviction”]; People v. Reed (2018) 4 Cal.5th 989, 1006
[“identification of defendant by a single eyewitness may be


2      Simpson’s testimony did not establish that Bentley had
suffered a prior violent conviction, which is required to show
unlawful possession of a firearm under section 29900, subdivision
(a)(1). The parties, however, stipulated at trial that Bentley had
suffered such a conviction.



                                9
sufficient to establish, beyond a reasonable doubt, defendant’s
identity as perpetrator of the crime charged”].)
       We are not persuaded by Bentley’s various arguments as to
why we should disregard Simpson’s testimony. Bentley contends,
for example, Simpson’s identification was unreliable because he
was under considerable stress, did not have a sufficient
opportunity to observe the shooter’s face, and first identified
Bentley several days after the shooting. Bentley also points to
inconsistencies between Simpson’s trial testimony and his prior
statements about the incident, including inconsistencies
regarding Bentley’s facial features and hair, the location where
Bentley was standing, and whether Simpson saw Bentley with a
gun during or after the shooting.
       While these circumstances may have provided reasons for
the jury to be skeptical of Simpson’s testimony, they do not
render it physically impossible, obviously false, or otherwise
inherently improbable such that we may reject it. (See People v.
Beck and Cruz (2019) 8 Cal.5th 548, 627 [“ ‘ “ ‘To warrant the
rejection of the statements given by a witness who has been
believed by [the trier of fact], there must exist either a physical
impossibility that they are true, or their falsity must be apparent
without resorting to inferences or deductions.’ ” ’ ”].) Any
contradictions or other weaknesses in Simpson’s testimony were
“matters to be explored on cross-examination and argued to the
trier of fact.” (People v. Robertson (1989) 48 Cal.3d 18, 44.) They
went to Simpson’s credibility and the weight of his testimony,
which were issues for the jury alone to determine. (People v.
Covarrubias (2016) 1 Cal.5th 838, 890; People v. Brown (2014) 59
Cal.4th 86, 106.)




                                10
       We further reject Bentley’s contention that the
circumstances of the photographic lineup were impermissibly
suggestive and rendered unreliable Simpson’s identification of
Bentley as the shooter. To the extent Bentley is asserting
evidence of the identification should have been excluded, he has
forfeited the point by failing to make a specific and timely
objection at trial. (See People v. Medina (1995) 11 Cal.4th 694,
753 [“Defendant asserts the identification procedure was unduly
suggestive and unreliable [citations], but his failure to object
waived the point”].) Any other arguments related to the
identification procedures concern the weight of the evidence,
which is a matter within the exclusive province of the jury.
(See People v. Rodriguez (1970) 10 Cal.App.3d 18, 31 [a defendant
may offer evidence that a pretrial identification procedure was
unfair, which affects the weight of the identification].)
II.    The Trial Court Did Not Err in Instructing the Jury
       with CALCRIM No. 315
       Without objection, the trial court read to the jurors
CALCRIM No. 315, which instructed them to consider numerous
questions while evaluating eyewitness identification testimony.
One of those questions is “How certain was the witness when he
made an identification?” Bentley contends this instruction was
erroneous because the scientific and academic communities have
reached a consensus that an eyewitness’s certainty does not
correlate with accuracy. We disagree.
       Initially, the Attorney General contends Bentley forfeited
this issue by failing to request the trial court modify CALCRIM
No. 315 to delete the reference to the certainty factor. Bentley
concedes he did not raise the issue below, but he insists it was




                               11
not necessary because the trial court had a sua sponte duty to
modify the instruction. We agree with the Attorney General.
       In People v. Sánchez (2016) 63 Cal.4th 411 (Sánchez), the
California Supreme Court found forfeiture under similar
circumstances. In that case, the defendant argued the trial court
erred by instructing the jury that, when evaluating the accuracy
of an eyewitness identification, it could consider “ ‘the extent to
which the witness is either certain or uncertain of the
identification.’ ” (Id. at p. 461.) The Supreme Court concluded
the defendant forfeited the claim by failing to request a
modification, explaining “[i]f defendant had wanted the court to
modify the instruction, he should have requested it. The trial
court has no sua sponte duty to do so.” (Ibid.) The same is true
here. Bentley’s failure to object and request modification of
CALCRIM No. 315 has forfeited the issue on appeal.
       Even if we overlooked Bentley’s forfeiture, we would reject
his claim on the merits. The California Supreme Court has
repeatedly held a jury may consider an eyewitness’s certainty
when evaluating his or her identification. (See Sánchez, supra,
63 Cal.4th at p. 462; People v. Johnson (1992) 3 Cal.4th 1183,
1231–1232; see also People v. Wright (1988) 45 Cal.3d 1126, 1141,
1166.) Although it appears the Supreme Court is poised to
reexamine the issue in connection with its review of People v.
Lemcke, review granted October 10, 2018, S250108, until it does
so, we are bound by existing Supreme Court precedent. (See Auto
Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455
[“all tribunals exercising inferior jurisdiction are required to
follow decisions of courts exercising superior jurisdiction”].)
Accordingly, we reject Bentley’s contention that the trial court




                                12
erred by instructing the jury to consider a witness’s certainty
when evaluating identification testimony.3
       Even if the instruction were erroneous, any error was
harmless. (See Sánchez, supra, 63 Cal.4th at p. 463 [a claim that
the trial court erred in giving an instruction on witness certainty
is subject to a harmless error analysis].) Bentley contends the
instruction was prejudicial because it misled the jury into
believing Simpson’s certainty made his identification accurate.4
However, as was the case in Sánchez, the instruction here was
presented in a neutral manner that did not suggest certainty
equals accuracy. (See Sánchez, supra, 63 Cal.4th at p. 462.) Nor
did the prosecution argue that point to the jury. In fact, the only
reference to the certainty factor came during Bentley’s closing
argument, when his counsel argued “there’s a difference between
accuracy and certainty. [¶] Mr. Simpson is certain, but he’s not
being accurate.”
       In any event, we have no doubt the jury would have
convicted Bentley even without Simpson’s direct identification.
As Bentley concedes, there was no real dispute that he was
present at the scene of the shooting along with his blue GMC
truck. Indeed, Bentley’s fiancé testified that he arrived at the
grandmother’s house in a blue GMC truck, and Bentley
stipulated to being the pending registered owner of such a

3     Because we find no instructional error, we reject Bentley’s
derivative argument that the instruction violated his
constitutional rights. (See People v. Avila (2006) 38 Cal.4th 491,
596 [“Because we find no instructional error, defendant’s claim of
federal constitutional error must fail.”].)

4     Simpson testified Bentley was “definitely” the man who
“was involved in the incident.”



                                13
vehicle. The primary question for the jury to decide, therefore,
was whether it was Bentley, or some other person who was also
present, who fired the shots at Simpson.
       On this point, Simpson’s identification of Bentley supported
the prosecution’s case, but it was far from essential. None of the
testifying witnesses directly observed the shooting, meaning the
jury must have relied on circumstantial evidence to convict
Bentley. That circumstantial evidence consisted primarily of
Simpson’s testimony that, shortly before the shooting, a man had
threatened him with a gun, called him a “motherfucker,” and was
standing in the area from which the shots appeared to have been
fired. Because Simpson was consistent that this same man
arrived at the grandmother’s house in a blue GMC truck, the only
reasonable inference is that the man Simpson observed is
Bentley. This is true even without Simpson’s direct
identification.
       Given the jury clearly believed Simpson’s testimony
recounting the circumstances surrounding the shooting, we have
no doubt it would have convicted Bentley, even if it had given no
weight to Simpson’s identification. Accordingly, any instructional
error related to the identification was harmless under any
standard. (Chapman v. California (1967) 386 U.S. 18, 24; People
v. Watson (1956) 46 Cal.2d 818, 836.)
III. Bentley’s Section 667.5, Subdivision (b) Sentence
       Enhancement Must be Stricken
       Bentley contends, and the Attorney General concedes, the
one-year sentence enhancement imposed under section 667.5,
subdivision (b), must be stricken. We agree.




                                14
       Prior to January 1, 2020, a one-year sentence enhancement
under section 667.5, subdivision (b), was mandatory “ ‘for each
prior separate prison term or county jail term imposed under
subdivision (h) of Section 1170 or when sentence is not suspended
for any felony.’ ” (People v. Buycks (2018) 5 Cal.5th 857, 889.)
The only exception was for defendants who remained free for five
years of both prison custody and the commission of a new offense
resulting in a felony conviction. (Ibid.) In October 2019, the
Legislature passed SB 136, which amended section 667.5,
subdivision (b), to eliminate the prior prison term enhancement
except in cases involving sexually violent offenses. SB 136
became effective on January 1, 2020. (Cal. Const., art. IV, § 8,
subd. (c)(2).)
       Because Bentley’s conviction is not yet final and his prior
conviction is not for a sexually violent offense, SB 136 applies
retroactively to his sentence. (See People v. Jennings (2019)
42 Cal.App.5th 664, 682 [SB 136 applies retroactively to all cases
not yet final as of its effective date]; In re Estrada (1965) 63
Cal.2d 740, 748 [for a non-final conviction, “where the
amendatory statute mitigates punishment and there is no
savings clause, the rule is that the amendment will operate
retroactively so that the lighter punishment is imposed”];
People v. Vieira (2005) 35 Cal.4th 264, 306 [“ ‘for the purpose of
determining retroactive application of an amendment to a
criminal statute, a judgment is not final until the time for
petitioning for a writ of certiorari in the United States Supreme
Court has passed’ ”].) As a result, the one-year enhancement
imposed under section 667.5, subdivision (b), must be stricken.
Further, we agree with the Attorney General that we need not
remand the matter for resentencing given the trial court imposed




                               15
the maximum possible sentence. (See People v. Buycks, supra,
5 Cal.5th at p. 896, fn. 15 [no need to remand for resentencing
where trial court imposed maximum possible sentence regardless
of whether an enhancement was stricken].)
                           DISPOSITION
      The one-year section 667.5, subdivision (b) enhancement is
stricken. We affirm the judgment in all other respects.
      The trial court is directed to prepare an amended abstract
of judgment consistent with this opinion and forward a certified
copy of the amended abstract of judgment to the Department of
Corrections.




                                         BIGELOW, P. J.
WE CONCUR:



                 GRIMES, J.




                 STRATTON, J.




                               16